 

Exhibit 10.1

 

AMENDMENT NO. 1

TO

VOTING AND SUPPORT AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of June 4, 2015, to that
certain Voting and Support Agreement, dated as of January 25, 2015 (the
“Agreement”) is entered into by and among Lakes Entertainment, Inc., a Minnesota
corporation (“Parent”), each of the Shareholders (as defined in the Agreement),
and Sartini Gaming, Inc., a Nevada corporation (the “Company”).

 

WHEREAS, contemporaneously with the execution of the Agreement, Parent, Merger
Subsidiary, the Company and the Company Stockholder entered into an Agreement
and Plan of Merger, dated as of January 25, 2015 (the “Merger Agreement”),
providing, among other things, for the merger of Merger Subsidiary with and into
the Company (the “Merger”);

 

WHEREAS, although the parties hereto believe that the entering into the
Agreement did not constitute a control share acquisition under Section 302A.671
of the Minnesota Business Corporation Act (the “Control Share Acquisition
Statute”), the parties desire to avoid any claim to the contrary that could be
made as a result of the performance by the Shareholders of their obligations
under the Agreement; and

 

WHEREAS, on the date hereof, the parties to the Merger Agreement have entered
into that certain First Amendment to Agreement and Plan of Merger to amend the
Merger Agreement to provide, among other matters, for shareholder approval of an
amendment to the First Amended By-Laws of Parent to render the Control Share
Acquisition Statute inapplicable to Parent and to eliminate its effect,
including with respect to the Merger Agreement, the Merger, this Agreement, the
Shareholders’ Agreement (as defined in the Merger Agreement) and any other
transactions contemplated hereby or thereby.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in the Agreement
and in the Merger Agreement, and intending to be legally bound hereby, the
parties hereto agree to amend the Agreement as follows:

 

 

A.

Section 1 of the Agreement is hereby amended to eliminate the definition of
“Proxy” provided therein.

 

 

B.

Section 2(a)(i) of the Agreement is hereby amended to read as follows:

 

(i) in favor of (A) the approval of any Articles Amendment or any amendment to
the Bylaws, as amended, of Parent, including any amendment intended to cause the
Control Share Acquisition Statute to be inapplicable to Parent; and (B) the
approval of the issuance of Parent Common Stock pursuant to the Merger
Agreement, and any actions required in furtherance thereof;

 

 

C.

A new Section 2(b) is added to the Agreement to read as follows:

 

(b)     Notwithstanding any other provision of this Agreement, in no event will
the Shareholders be obligated to vote Covered Shares which in the aggregate
represent twenty percent (20%) or greater of the voting power of Parent.

 

 
 

--------------------------------------------------------------------------------

 

 

Except as specifically amended by this Amendment, all other provisions of the
Agreement will remain unchanged and in full force and effect. Capitalized terms
used herein which are not defined herein but which are defined in the Agreement
shall have the meanings ascribed to them in the Agreement. This Amendment shall
be governed by, construed and enforced in accordance with the internal laws of
the State of Minnesota (regardless of the laws that might otherwise govern under
applicable principles of conflicts of law).

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Counterparts may be delivered via facsimile, electronic mail or
other transmission method and any counterpart so delivered shall be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

 

[Signature Pages Follow]

 

 
 

--------------------------------------------------------------------------------

 

 

[Signature page to Amendment No. 1 to Voting and Support Agreement]

 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment No. 1
to Voting and Support Agreement to be duly executed effective as of the day and
year first above written.

 

 

LAKES ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Timothy Cope

 

 

Name:

  Timothy Cope

 

 

Title:

  President/CFO

 

                                  SARTINI GAMING, INC.                     By:
 /s/ Blake L. Sartini     Name:  Blake L. Sartini     Title:  Chief Executive
Officer  

 

 
 

--------------------------------------------------------------------------------

 

 

[Signature page to Amendment No. 1 to Voting and Support Agreement]

 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment No. 1
to Voting and Support Agreement to be duly executed effective as of the day and
year first above written.

 

 

LYLE A. BERMAN

 

 

 

 

 

 

 

 

 

 

/s/ Lyle A. Berman

 

 

 

 

 

                  BERMAN CONSULTING CORPORATION                     By: /s/ Lyle
A. Berman       Name: Lyle A. Berman       Title:   CEO                        
                    BERMAN CONSULTING CORPORATION PROFIT SHARING PLAN          
          By: /s/ Lyle A. Berman       Name: Lyle A. Berman       Title:   CEO  
                                          LYLE A. BERMAN REVOCABLE TRUST        
            By: /s/ Lyle A. Berman       Name: Lyle A. Berman       Title:   CEO
 

 

 
 

--------------------------------------------------------------------------------

 

 

[Signature page to Amendment No. 1 to Voting and Support Agreement]

 

 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment No. 1
to Voting and Support Agreement to be duly executed effective as of the day and
year first above written.

 

 

BRADLEY BERMAN IRREVOCABLE TRUST

 

 

 

 

 

 

 

 

 

 

By:

/s/ Neil I. Sell

 

 

 

Name: Neil I. Sell

 

 

 

Title:   Co-Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

                  JULIE BERMAN IRREVOCABLE TRUST  

 

 

 

 

          By: /s/ Neil I. Sell       Name: Neil I. Sell       Title:  
Co-Trustee                                             AMY BERMAN IRREVOCABLE
TRUST                     By: /s/ Neil I. Sell       Name: Neil I. Sell      
Title:   Co-Trustee                                             JESSIE LYNN
BERMAN IRREVOCABLE TRUST                     By: /s/ Neil I. Sell       Name:
Neil I. Sell       Title:   Co-Trustee  

 

 